               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

RONALD E. MANN,

                   Plaintiff,                          4:18-CV-3022

vs.
                                                      JUDGMENT
NANCY A. BERRYHILL, Acting                          NUNC PRO TUNC
Commissioner of the Social Security
Administration,

                   Defendant.


      Pursuant to the memorandum and order entered this date, judgment is
entered for the plaintiff and against the defendant providing that the plaintiff
is awarded attorney fees in the amount of $4,153.07, payable to the plaintiff's
attorney Thomas A. Krause by the Social Security Administration, and costs
in the amount of $400.00, payable to the plaintiff's attorney Thomas A. Krause
from the Judgment Fund of the United States Treasury.


      Dated this 9th day of April, 2019.

                                           BY THE COURT:


                                           John M. Gerrard
                                           Chief United States District Judge
